FILED
                            NOT FOR PUBLICATION                                JAN 23 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARINA DEL ROSARIO LIMA                          No. 11-71726
JACOBO,
                                                 Agency No. A075-501-410
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, JR., UNITED
STATES ATTORNEY GENERAL,

              Respondent.


                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                    Argued and Submitted November 21, 2014
                              Pasadena, California

Before: PAEZ and KLEINFELD, Circuit Judges, and CHRISTENSEN, Chief
District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Dana L. Christensen, Chief District Judge for the U.S.
District Court for the District of Montana, sitting by designation.
      Petitioner Marina Del Rosario Lima Jacobo petitions for review of the Board

of Immigration Appeals’ (“BIA”) denial of her third motion to reopen. For the

reasons stated below, we deny the petition.

      The BIA did not abuse its discretion in concluding that Petitioner failed to

demonstrate materially changed country conditions for women in Guatemala. The

evidence Petitioner submitted with her most recent motion to reopen showed that

the conditions described had existed for years in Guatemala and failed to introduce

previously unavailable evidence showing a material change in conditions in

Guatemala since the time of Petitioner’s 2002 hearing. 8 C.F.R. § 1003.2(c)(3)(ii).

Thus, Petitioner’s third motion to reopen is both untimely and number barred. 8

C.F.R. § 1003.2(c)(2).

      AFFIRMED.




                                         2